Dismissed and Opinion Filed November 30, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01024-CV

                                MIKELL KELLY, Appellant
                                         V.
                               JPMORGAN CHASE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03540-B

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee in this case is past due. By postcard dated August 26, 2015, we notified

appellant the $195 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated August 26, 2015, we notified appellant the docketing statement

had not been filed in this case. We directed appellant to file the docketing statement within ten

days. We cautioned appellant that failure to do so might result in dismissal of this appeal. By

opinion dated September 16, 2015, the Court affirmed the trial court’s September 2, 2015 order

sustaining the contest to appellant’s affidavit of indigency. Thereafter, appellant filed a self-

executed promissory note in lieu of payment. Rule 5 of the rules of appellate procedure requires

payment of the filing fee, not a promise to pay. See TEX. R. APP. P. 5 (party who is not excused
by statute or rules must pay filing fees at time of filing). To date, appellant has not paid the

filing fee, filed the docketing statement, nor responded to notifications regarding the reporter’s

record.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
151024F.P05                                            CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MIKELL KELLY, Appellant                           On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-15-01024-CV       V.                       Trial Court Cause No. CC-15-03540-B.
                                                  Opinion delivered by Chief Justice Wright.
JPMORGAN CHASE, Appellee                          Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JPMORGAN CHASE recover its costs of this appeal from
appellant MIKELL KELLY.


Judgment entered November 30, 2015.




                                            –3–